EXHIBIT 10.5
(J.P. MORGAN LOGO) [c86621c8662101.gif]
EXECUTION COPY
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England
June 4, 2009

     
To:
  Exterran Holdings, Inc.
 
  16666 Northchase Drive
 
  Houston, Texas 77060
 
  Attention: Treasurer
 
  Telephone No.: (281) 836-7000
 
  Facsimile No.: (281) 836-8106

Re: Warrants
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Exterran Holdings, Inc.
(“Company”) to JPMorgan Chase Bank, National Association, London Branch
(“Dealer”) as of the Trade Date specified below (the “Transaction”). This letter
agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation shall replace any previous
agreements and serve as the final documentation for this Transaction.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. This Transaction shall be
deemed to be a Share Option Transaction within the meaning set forth in the
Equity Definitions.
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.
2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 

 



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [c86621c8662101.gif]

              General Terms:    
 
                Trade Date:   June 4, 2009
 
                Effective Date:   The third Exchange Business Day immediately
prior to the Premium Payment Date
 
                Warrants:   Equity call warrants, each giving the holder the
right to purchase one Share at the Strike Price, subject to the Settlement Terms
set forth below. For the purposes of the Equity Definitions, each reference to a
Warrant herein shall be deemed to be a reference to a Call Option.
 
                Warrant Style:   European
 
                Seller:   Company
 
                Buyer:   Dealer
 
                Shares:   The common stock of Company, par value USD 0.01 per
Share (Exchange symbol “EXH”)
 
                Number of Warrants:   2,807,682, subject to adjustment as
provided herein.
 
                Warrant Entitlement:   One Share per Warrant
 
                Maximum Number of Shares:   2,485,231, subject to adjustment for
stock splits and stock dividends and as reduced as of any date by the number of
Shares delivered pursuant to this Confirmation on or prior to such date.
 
                Strike Price:   USD 32.6725
 
                Premium:   USD 10,627,500
 
                Premium Payment Date:   June 10, 2009
 
                Exchange:   The New York Stock Exchange
 
                Related Exchange(s):   All Exchanges
 
            Procedures for Exercise:    
 
                Expiration Time:   The Valuation Time
 
                Expiration Date(s):   Each Scheduled Trading Day during the
period from and including the First Expiration Date and to and including the
80th Scheduled Trading Day following the First Expiration Date shall be an
“Expiration Date” for a number of Warrants equal to the Daily Number of Warrants
on such date; provided that, notwithstanding anything to the contrary in the
Equity Definitions, if any such date is a Disrupted Day, the Calculation Agent
shall make adjustments, if applicable, to the Daily Number of Warrants or shall
reduce such Daily Number of Warrants to zero for which such day shall be an
Expiration Date and shall designate a Scheduled Trading Day or a number of
Scheduled Trading Days as the Expiration Date(s) for the remaining Daily Number
of Warrants or a portion thereof for the originally scheduled Expiration Date;
and provided further that if such Expiration Date has not occurred pursuant to
this clause as of the eighth Scheduled Trading Day following the last scheduled
Expiration Date under this Transaction, the Calculation Agent shall have the
right to declare such Scheduled Trading Day to be the final Expiration Date and
the Calculation Agent shall determine its good faith estimate of the fair market
value for the Shares as of the Valuation Time on that eighth Scheduled Trading
Day or on any subsequent Scheduled Trading Day, as the Calculation Agent shall
determine using commercially reasonable means.

 

2



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [c86621c8662101.gif]

                  First Expiration Date:   September 15, 2014 (or if such day is
not a Scheduled Trading Day, the next following Scheduled Trading Day), subject
to Market Disruption Event below.
 
                Daily Number of Warrants:   For any Expiration Date, the Number
of Warrants that have not expired or been exercised as of such day, divided by
the remaining number of Expiration Dates (including such day), rounded down to
the nearest whole number, subject to adjustment pursuant to the provisos to
“Expiration Date(s)”.
 
                Automatic Exercise:   Applicable; and means that for each
Expiration Date, a number of Warrants equal to the Daily Number of Warrants (as
adjusted pursuant to the terms hereof) for such Expiration Date will be deemed
to be automatically exercised.
 
                Market Disruption Event:   Section 6.3(a)(ii) of the Equity
Definitions is hereby amended by replacing clause (ii) in its entirety with
“(ii) an Exchange Disruption, or” and inserting immediately following clause
(iii) the phrase “; in each case that the Calculation Agent determines is
material.”
 
            Valuation:    
 
                Valuation Time:   Scheduled Closing Time; provided that if the
principal trading session is extended, the Calculation Agent shall determine the
Valuation Time in its reasonable discretion.
 
                Valuation Date:   Each Exercise Date.
 
            Settlement Terms:    
 
                Settlement Method:   Net Share Settlement.
 
                Net Share Settlement:   On the relevant Settlement Date, Company
shall deliver to Dealer the Share Delivery Quantity of Shares for such
Settlement Date to the account specified hereto free of payment through the
Clearance System.
 
                Share Delivery Quantity:   For any Settlement Date, a number of
Shares, as calculated by the Calculation Agent, equal to the Net Share
Settlement Amount for such Settlement Date divided by the Settlement Price on
the Valuation Date in respect of such Settlement Date, rounded down to the
nearest whole number plus any Fractional Share Amount; provided that the Share
Delivery Quantity for any Settlement Date shall not exceed the Maximum Number of
Shares as of such Settlement Date.

 

3



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [c86621c8662101.gif]

                  Net Share Settlement Amount:   For any Settlement Date, an
amount equal to the product of (i) the Number of Warrants exercised or deemed
exercised on the relevant Exercise Date, (ii) the Strike Price Differential for
such Settlement Date and (iii) the Warrant Entitlement.
 
                Settlement Price:   For any Valuation Date, the per Share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page EXH.N <equity> AQR (or any successor thereto) in respect of the
period from the scheduled opening time of the Exchange to the Scheduled Closing
Time on such Valuation Date (or if such volume-weighted average price is
unavailable, the market value of one Share on such Valuation Date, as determined
by the Calculation Agent). Notwithstanding the foregoing, if (i) any Expiration
Date is a Disrupted Day and (ii) the Calculation Agent determines that such
Expiration Date shall be an Expiration Date for fewer than the Daily Number of
Warrants, as described above, then the Settlement Price for the relevant
Valuation Date shall be the volume-weighted average price per Share on such
Valuation Date on the Exchange, as determined by the Calculation Agent based on
such sources as it deems appropriate using a volume-weighted methodology, for
the portion of such Valuation Date for which the Calculation Agent determines
there is no Market Disruption Event.
 
                Settlement Date(s):   As determined in reference to Section 9.4
of the Equity Definitions, subject to Section 9(k)(i) hereof.
 
            Other Applicable Provisions:   The provisions of Sections 9.1(c),
9.8, 9.9, 9.11, 9.12 and 10.5 of the Equity Definitions will be applicable,
except that all references in such provisions to “Physically-settled” shall be
read as references to “Net Share Settled.” “Net Share Settled” in relation to
any Warrant means that Net Share Settlement is applicable to that Warrant.
 
            Representation and Agreement:   Notwithstanding Section 9.11 of the
Equity Definitions, the parties acknowledge that any Shares delivered to Dealer
may be, upon delivery, subject to restrictions and limitations arising from
Company’s status as issuer of the Shares under applicable securities laws.
 
            3. Additional Terms applicable to the Transaction:    
 
                      Adjustments applicable to the Warrants:    
 
                             Method of Adjustment:   Calculation Agent
Adjustment. For the avoidance of doubt, in making any adjustments under the
Equity Definitions, the Calculation Agent may make adjustments, if any, to any
one or more of the Strike Price, the Number of Warrants, the Daily Number of
Warrants and the Warrant Entitlement. Notwithstanding the foregoing, any cash
dividends or distributions on the Shares, whether or not extraordinary, shall be
governed by Section 9(f) of this Confirmation in lieu of Article 10 or
Section 11.2(c) of the Equity Definitions.

 

4



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [c86621c8662101.gif]

              Extraordinary Events applicable to the Transaction:    
 
                New Shares:   Section 12.1(i) of the Equity Definitions is
hereby amended (a) by deleting the text in clause (i) thereof in its entirety
(including the word “and” following clause (i)) and replacing it with the phrase
“publicly quoted, traded or listed (or whose related depositary receipts are
publicly quoted, traded or listed) on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)” and (b) by inserting immediately prior to the period the phrase
“and (iii) of an entity or person organized under the laws of the United States,
any State thereof or the District of Columbia that also becomes Company under
the Transaction following such Merger Event or Tender Offer”.
 
                Consequence of Merger Events:    
 
                Merger Event:   Applicable; provided that if an event occurs
that constitutes both a Merger Event under Section 12.1(b) of the Equity
Definitions and an Additional Termination Event under Section 9(h)(ii)(B) of
this Confirmation, Dealer may elect, in its commercially reasonable judgment,
whether the provisions of Section 12.1(b) of the Equity Definitions or
Section 9(h)(ii)(B) will apply.
 
           
 
           Share-for-Share:   Modified Calculation Agent Adjustment
 
           
 
           Share-for-Other:   Cancellation and Payment (Calculation Agent
Determination)
 
           
 
           Share-for-Combined:   Cancellation and Payment (Calculation Agent
Determination); provided that Dealer may elect, in its commercially reasonable
judgment, Component Adjustment (Calculation Agent Determination).
 
                Consequence of Tender Offers:    
 
                Tender Offer:   Applicable; provided however that if an event
occurs that constitutes both a Tender Offer under Section 12.1(d) of the Equity
Definitions and Additional Termination Event under Section 9(h)(ii)(A) of this
Confirmation, Dealer may elect, in its commercially reasonable judgment, whether
the provisions of Section 12.3 of the Equity Definitions or Section 9(h)(ii)(A)
will apply.
 
           
 
           Share-for-Share:   Modified Calculation Agent Adjustment
 
           
 
           Share-for-Other:   Modified Calculation Agent Adjustment
 
           
 
           Share-for-Combined:   Modified Calculation Agent Adjustment

 

5



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [c86621c8662101.gif]

                  Nationalization, Insolvency or Delisting:   Cancellation and
Payment (Calculation Agent Determination); provided that, in addition to the
provisions of Section 12.6(a)(iii) of the Equity Definitions, it will also
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors); if the Shares are immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors), such
exchange or quotation system shall thereafter be deemed to be the Exchange.
 
                Additional Disruption Events:    
 
           
 
          Change in Law:   Applicable; provided that Section 12.9(a)(ii)(X) of
the Equity Definitions is hereby amended by replacing the word “Shares” with the
phrase “Hedge Positions.”
 
           
 
          Failure to Deliver:   Not Applicable
 
           
 
          Insolvency Filing:   Applicable
 
           
 
          Hedging Disruption:   Applicable; provided that Section 12.9(a)(v) of
the Equity Definitions is hereby modified by inserting the following two phrases
at the end of such Section:  
 
          “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”
 
           
 
          Increased Cost of Hedging:   Not Applicable
 
           
 
          Loss of Stock Borrow:   Applicable
 
           
 
               Maximum Stock Loan Rate:   200 basis points
 
           
 
          Increased Cost of Stock Borrow:   Applicable
 
           
 
               Initial Stock Loan Rate:   25 basis points
 
                Hedging Party:   Dealer for all applicable Additional Disruption
Events
 
                Determining Party:   Dealer for all applicable Extraordinary
Events
 
                Non-Reliance:   Applicable
 
                Agreements and Acknowledgments    
 
                Regarding Hedging Activities:   Applicable
 
                Additional Acknowledgments:   Applicable
 
            4. Calculation Agent:   Dealer; provided that all determinations
made by Dealer as Calculation Agent shall be made in good faith and in a
commercially reasonable manner. Following any calculation or determination by
Calculation Agent hereunder and a prior written request by Company, the
Calculation Agent shall provide Company a written explanation of such
calculation or determination including, where applicable, a description of the
methodology and the basis for such calculation or determination in reasonable
detail, it being understood that the Calculation Agent shall not be obligated to
disclose any proprietary models used by it for such calculation or
determination. No transferee of Dealer shall act as Calculation Agent without
the prior written consent of Company, such consent not to be unreasonably
withheld or delayed.

 

6



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [c86621c8662101.gif]
5. Account Details:

  (a)  
Account for payments to Company:

Bank: JPMorgan Chase Bank, N.A., New York
ABA: 021000021
Acct: Exterran Holdings, Inc.
Acct No.: 737308817
Account for delivery of Shares from Company:
To be provided by Company.

  (b)  
Account for payments to Dealer:

JPMorgan Chase Bank, National Association, New York
ABA: 021 000 021
Favour: JPMorgan Chase Bank National Association, London
A/C: 0010962009
CHASUS33
Account for delivery of Shares to Dealer:
DTC 0060
6. Offices:
The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.
The Office of Dealer for the Transaction is: London
JPMorgan Chase Bank, National Association
London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England
7. Notices: For purposes of this Confirmation:

  (a)  
Address for notices or communications to Company:

Exterran Holdings, Inc.
16666 Northchase Drive
Houston, Texas 77060
Attention: Treasurer
Telephone No.: (281) 836-7000
Facsimile No.: (281) 836-8106

 

7



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [c86621c8662101.gif]

  (b)  
Address for notices or communications to Dealer:

JPMorgan Chase Bank, National Association
4 New York Plaza, Floor 18
New York, NY 10004-2413
Attention: Mariusz Kwasnik
Title: Operations Analyst, EDG Corporate Marketing
Telephone No: (212) 623-7223
Facsimile No: (212) 623-7719
8. Representations and Warranties of Company
Each of the representations and warranties of Company set forth in Section 3 of
the Underwriting Agreement (the “Underwriting Agreement”) dated as of June 4,
2009 between Company and J.P. Morgan Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Wachovia Capital Markets, LLC and Credit Suisse
Securities (USA) LLC as representative of the Underwriters party thereto (the
“Underwriters”), are true and correct and are hereby deemed to be repeated to
Dealer on the date hereof and on and as of the Premium Payment Date as if set
forth herein. Company hereby further represents and warrants to Dealer that:

  (a)  
Company has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of this Transaction; such execution, delivery
and performance have been duly authorized by all necessary corporate action on
Company’s part; and this Confirmation has been duly and validly executed and
delivered by Company and constitutes its valid and binding obligation,
enforceable against Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

  (b)  
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Company or any of its subsidiaries is a party
or by which Company or any of its subsidiaries is bound or to which Company or
any of its subsidiaries is subject, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument.

  (c)  
No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

  (d)  
The Shares of Company initially issuable upon exercise of the Warrant by the net
share settlement method (the “Warrant Shares”) have been reserved for issuance
by all required corporate action of Company. The Warrant Shares have been duly
authorized and, when delivered against payment therefor (which may include Net
Share Settlement in lieu of cash) and otherwise as contemplated by the terms of
the Warrant following the exercise of the Warrant in accordance with the terms
and conditions of the Warrant, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

  (e)  
Company is not and will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

8



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [c86621c8662101.gif]

  (f)  
Company is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended (the “CEA”)) because
one or more of the following is true:

Company is a corporation, partnership, proprietorship, organization, trust or
other entity and:

  (A)  
Company has total assets in excess of USD 10,000,000;

  (B)  
the obligations of Company hereunder are guaranteed, or otherwise supported by a
letter of credit or keepwell, support or other agreement, by an entity of the
type described in Section 1a(12)(A)(i) through (iv), 1a(12)(A)(v)(I),
1a(12)(A)(vii) or 1a(12)(C) of the CEA; or

  (C)  
Company has a net worth in excess of USD 1,000,000 and has entered into this
Agreement in connection with the conduct of Company’s business or to manage the
risk associated with an asset or liability owned or incurred or reasonably
likely to be owned or incurred by Company in the conduct of Company’s business.

  (g)  
Company and each of its affiliates is not, on the date hereof, in possession of
any material non-public information with respect to Company.

  (h)  
Company is entering into the Transaction for bona fide business purposes and not
for speculative purposes.

9. Other Provisions:

  (a)  
Opinions. Company shall deliver to Dealer an opinion of counsel, dated as of the
Trade Date and reasonably acceptable to Dealer in form and substance, with
respect to (i) due incorporation, existence and good standing of Company in
Delaware, (ii) Company’s qualifications as a foreign corporation and good
standing in Texas, (iii) the due authorization, execution and delivery of the
Confirmation, and (iv) the absence of conflict of the execution and delivery of
the Confirmation with any material agreement required to be filed as any exhibit
to Company’s Annual Report on Form 10-K, Company’s charter documents and any
applicable law or regulation. Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

  (b)  
Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than 56.5 million (in the case of the first such notice) or
(ii) thereafter more than 5.4 million less than the number of Shares included in
the immediately preceding Repurchase Notice. Company agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to this Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person actually may become subject
to, as a result of Company’s failure to provide Dealer with a Repurchase Notice
on the day and in the manner specified in this paragraph, and to reimburse,
within 30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person, such Indemnified Person

 

9



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [c86621c8662101.gif]
shall promptly notify Company in writing, and Company, upon request of the
Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others Company
may designate in such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding. Company shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff,
Company agrees to indemnify any Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Company shall not, without
the prior written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person. If the indemnification provided for in this paragraph is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Company under such
paragraph, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities. The remedies provided for in
this paragraph are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any Indemnified Person at law or in equity.
The indemnity and contribution agreements contained in this paragraph shall
remain operative and in full force and effect regardless of the termination of
this Transaction.

  (c)  
Regulation M. Company is not on the date hereof engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of any securities of Company, other than the
distribution of USD 325,000,000 principal amount of 4.25% convertible senior
notes due 2014 being made on the date hereof. Company shall not, until the
second Scheduled Trading Day immediately following the Effective Date, engage in
any such distribution.

  (d)  
No Manipulation. Company is not entering into this Transaction to create actual
or apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) or otherwise in violation of the Exchange Act.

  (e)  
Transfer or Assignment. Company may not transfer any of its rights or
obligations under this Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under this Transaction to any third party. If at any time
at which (1) the Section 16 Percentage exceeds 7.5%, (2) the Warrant Equity
Percentage exceeds 14.5%, or (3) the Share Amount exceeds the Post-Effective
Limit (if any applies), Dealer is unable after using its commercially reasonable
efforts to effect a transfer or assignment of Warrants to a third party on
pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that (1) the Section 16 Percentage will be
equal to or less than 7.5%, (2) the Warrant Equity Percentage will be equal to
or less than 14.5%, and (3) the Share Amount will be equal to or less than any
such Post-Effective Limit, then Dealer may designate any Exchange Business Day
as an Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”), such that following such partial termination (1) the
Section 16 Percentage will be equal to or less than 7.5%, (2) the Warrant Equity
Percentage will be equal to or less than 14.5%, and (3) the Share Amount will be
equal to or less than such Post-Effective Limit. In the event that Dealer so
designates an Early Termination Date with respect to a Terminated Portion, a
payment shall be made pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to this Transaction and a Number of Warrants equal to the number of
Warrants underlying the Terminated Portion, (2) Company shall be the sole
Affected Party with respect to such partial termination and (3) the Terminated
Portion shall be the sole Affected Transaction (and, for the avoidance of doubt,
the provisions of Section 9(j) shall apply to any amount that is payable by
Company to Dealer pursuant to this sentence as if Company was not the Affected
Party). The “Section 16 Percentage” as of any day is the fraction, expressed as
a percentage, (A) the

 

10



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [c86621c8662101.gif]
numerator of which is the number of Shares that Dealer and each person subject
to aggregation of Shares with Dealer under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder (the “Dealer Group”) directly or
indirectly beneficially own (as defined under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) and (B) the denominator of which
is the number of Shares outstanding. The “Warrant Equity Percentage” as of any
day is the fraction, expressed as a percentage, (A) the numerator of which is
the sum of (x) the product of the Number of Warrants and the Warrant Entitlement
and (y) the aggregate number of Shares underlying any other warrants purchased
by Dealer from Company, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation or regulatory order that for any reason becomes applicable to
ownership of Shares after the Trade Date (“Applicable Laws”), owns, beneficially
owns, constructively owns, controls, holds the power to vote or otherwise meets
a relevant definition of ownership of under the Applicable Laws, as determined
by Dealer in its reasonable discretion. The “Post-Effective Limit” means (x) the
minimum number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval from any
person or entity) of a Dealer Person, or would result in an adverse effect on a
Dealer Person, under the Applicable Laws, as determined by Dealer in its
reasonable discretion, minus (y) 1% of the number of Shares outstanding.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Company, Dealer may designate any of its affiliates
to purchase, sell, receive or deliver such Shares or other securities and
otherwise to perform Dealer’s obligations in respect of this Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company to the extent of any such performance.

  (f)  
Dividends. If at any time during the period from and including the Effective
Date, to and including the final Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares, then the Calculation Agent will
adjust any of the Strike Price, Number of Warrants and/or Daily Number of
Warrants to preserve the fair value of the Warrants to Dealer after taking into
account such dividend.

  (g)  
Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities Inc., an affiliate of Dealer (“JPMSI”), has acted solely as agent and
not as principal with respect to this Transaction and (ii) JPMSI has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of this Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Transaction.

(h) Additional Provisions.
(i) Amendments to the Equity Definitions:
(A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “an”; and
adding the phrase “or Warrants” at the end of the sentence.
(B) Section 11.2(c) of the Equity Definitions is hereby amended by (x) replacing
the words “a diluting or concentrative” with “an”, (y) adding the phrase “or
Warrants” after the words “the relevant Shares” in the same sentence and
(z) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”
(C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the word “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

11



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [c86621c8662101.gif]
(D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”
(E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:
(x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and
(y) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.
(F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:
(x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and
(y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the penultimate sentence
in its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.”
(ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to this Transaction, (1)
Dealer shall have the right to designate such event an Additional Termination
Event and designate an Early Termination Date pursuant to Section 6(b) of the
Agreement, and (2) Company shall be deemed the sole Affected Party and the
Transaction shall be deemed the sole Affected Transaction:
(A) A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, its subsidiaries and its and their employee benefit
plans, has become the direct or indirect “beneficial owner,” as defined in Rule
13d-3 under the Exchange Act, of the common equity of Company representing more
than 50% of the voting power of such common equity.
(B) Consummation of any share exchange, consolidation or merger of Company or
any other transaction or series of transactions pursuant to which the Shares
will be converted into cash, securities or other property or any sale, lease or
other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of Company’s subsidiaries;
provided, however, that a transaction where the holders of all classes of
Company’s common equity immediately prior to such transaction that is a share
exchange, consolidation or merger own, directly or indirectly, more than 50% of
all classes of common equity of the continuing or surviving corporation or
transferee or the parent thereof immediately after such event shall not
constitute an Additional Termination Event. Notwithstanding the foregoing, any
event set forth in this clause (B) shall not constitute an Additional
Termination Event if at least 90% of the consideration received or to be
received by holders of the Shares, excluding cash payments for fractional
Shares, in connection with such event consists of shares of common stock traded
on the New York Stock Exchange, the NASDAQ Global Market or the NASDAQ Global
Select Market (or any of their respective successors) or which will be so traded
or quoted when issued or exchanged in connection with such event.

 

12



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [c86621c8662101.gif]
(C) An event of default as defined in any mortgage, indenture or instrument
under which there may be issued, or by which there may be secured or evidenced,
any indebtedness of Company or any principal subsidiary (other than Exterran
Partners, L.P. and its subsidiaries, so long as Exterran Partners, L.P. and its
subsidiaries are not restricted subsidiaries of Company, as such term is defined
in the Senior Secured Credit Agreement dated August 20, 2007 by and among
Company, Exterran Canada, Limited Partnership and the agents and lenders party
thereto) for money borrowed, whether such indebtedness now exists or shall
hereafter be created, shall happen and shall result in such indebtedness in
principal amount in excess of $50 million becoming or being declared due and
payable prior to the date on which it would otherwise become due and payable.
(D) Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines that it is impractical or illegal, to hedge its exposure
with respect to this Transaction in the public market without registration under
the Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer).
(E) At any time on any day during the period from and including the Trade Date,
to and including the final Expiration Date, (1) the Share Delivery Quantity of
Shares that would be deliverable (if such time were the Valuation Time and such
date were the Exercise Date and Valuation Date for a number of Warrants equal to
the Number of Warrants as of such date and Net Share Settlement applied) exceeds
a number of Shares equal to 75% of the Maximum Number of Shares, or (2) Company
makes a public announcement of any transaction or event that, in the reasonable
opinion of Dealer would, upon consummation of such transaction or upon the
occurrence of such event, as applicable, and after giving effect to any
applicable adjustments hereunder, cause the Share Delivery Quantity of Shares
immediately following the consummation of such transaction or the occurrence of
such event (determined as if the time immediately following the consummation of
such transaction or the occurrence of such event were the Valuation Time and the
date upon which such transaction is consummated or such event occurs were the
Exercise Date and Valuation Date for a number of Warrants equal to the Number of
Warrants as of such Date and Net Share Settlement applied) to exceed a number of
Shares equal to 75% of the Maximum Number of Shares.

  (i)  
No Collateral or Setoff. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Company
hereunder are not secured by any collateral. Obligations under this Transaction
shall not be set off by Company against any other obligations of the parties,
whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise. Any
provision in the Agreement with respect to the satisfaction of Company’s payment
obligations to the extent of Dealer ‘s payment obligations to Company in the
same currency and in the same Transaction (including, without limitation Section
2(c) thereof) shall not apply to Company and, for the avoidance of doubt,
Company shall fully satisfy such payment obligations notwithstanding any payment
obligation to Company by Dealer in the same currency and in the same
Transaction. In calculating any amounts under Section 6(e) of the Agreement,
notwithstanding anything to the contrary in the Agreement, (1) separate amounts
shall be calculated as set forth in such Section 6(e) with respect to (a) this
Transaction and (b) all other Transactions, and (2) such separate amounts shall
be payable pursuant to Section 6(d)(ii) of the Agreement. For the avoidance of
doubt and notwithstanding anything to the contrary provided in this
Section 9(i), in the event of bankruptcy or liquidation of either Company or
Dealer neither party shall have the right to set off any obligation that it may
have to the other party under this Transaction against any obligation such other
party may have to it, whether arising under the Agreement, this Confirmation or
any other agreement between the parties hereto, by operation of law or
otherwise.

 

13



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [c86621c8662101.gif]

  (j)  
Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of this Transaction, an amount is payable
by Company to Dealer, (i) pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions, (ii) pursuant to Section 6(d)(ii) of the Agreement or
(iii) pursuant to Section 9(t) (a “Payment Obligation”), Company shall have the
right, in its sole discretion, to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) (except that Company shall not
make such an election in the event of a Nationalization, Insolvency, Merger
Event or Tender Offer in which the consideration to be paid to holders of shares
consists solely of cash or an Event of Default in which Company is the
Defaulting Party or a Termination Event in which Company is the Affected Party,
other than an Event of Default of the type described in Section 5(a)(iii), (v),
(vi), (vii) or (viii) of the Agreement or a Termination Event of the type
described in Section 5(b) of the Agreement, in each case that resulted from an
event or events outside Company’s control) and shall give irrevocable telephonic
notice to Dealer, confirmed in writing within one Scheduled Trading Day, no
later than 12:00 p.m. (New York City time) on the Merger Date, Tender Offer
Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, or no later than
6:00 p.m. (New York City time) on the Early Unwind Date, as applicable; provided
that if Company does not validly elect to satisfy its Payment Obligation by the
Share Termination Alternative, Dealer shall have the right, in its reasonable
discretion, to require Company to satisfy its Payment Obligation by the Share
Termination Alternative. Notwithstanding the foregoing, Company’s or Dealer’s
right to elect satisfaction of a Payment Obligation in the Share Termination
Alternative as set forth in this clause shall only apply to Transactions under
this Confirmation and, notwithstanding anything to the contrary in the
Agreement, (1) separate amounts shall be calculated with respect to
(a) Transactions hereunder and (b) all other Transactions under the Agreement,
and (2) such separate amounts shall be payable pursuant to Section 6(d)(ii) of
the Agreement, subject to, in the case of clause (a), Company’s Share
Termination Alternative right hereunder.

          Share Termination Alternative:  
If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, or on the Exchange
Business Day immediately following the date on which the Payment Obligation
would otherwise be due pursuant to Section 9(t), as applicable, subject to
paragraph (k)(i) below, in satisfaction, subject to paragraph (k)(ii) below, of
the Payment Obligation in the manner reasonably requested by Dealer free of
payment.
     
 
  Share Termination Delivery Property:  
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
     
 

 

14



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [c86621c8662101.gif]

      Share Termination Unit Price:  
The value to Dealer of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. The Calculation Agent shall notify
Company of such Share Termination Unit Price at the time of notification of the
Payment Obligation. In the case of a Private Placement of Share Termination
Delivery Units that are Restricted Shares (as defined below), as set forth in
paragraph (k)(i) below, the Share Termination Unit Price shall be determined by
the discounted price applicable to such Share Termination Delivery Units. In the
case of a Registration Settlement of Share Termination Delivery Units that are
Restricted Shares (as defined below) as set forth in paragraph (k)(ii) below,
the Share Termination Unit Price shall be the Settlement Price on the Merger
Date, the Tender Offer Date, the Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), the date of cancellation, the Early
Termination Date or the Early Unwind Date, as applicable.
   
 
Share Termination Delivery Unit:  
In the case of a Termination Event, Event of Default Additional Disruption
Event, Delisting or Early Unwind, one Share or, in the case of Nationalization,
Insolvency, Tender Offer or Merger Event, a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Nationalization, Insolvency,
Tender Offer or Merger Event. If such Nationalization, Insolvency, Tender Offer
or Merger Event involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.
   
 
Failure to Deliver:  
Inapplicable
   
 
Other applicable provisions:  
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11, 9.12 and 10.5 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to this Transaction
means that Share Termination Alternative is applicable to this Transaction.

  (k)  
Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, following any delivery of Shares or Share Termination Delivery Property
to Dealer hereunder, such Shares or Share Termination Delivery Property would be
in the hands of Dealer subject to any applicable restrictions with respect to
any registration or qualification requirement or prospectus delivery requirement
for such Shares or Share Termination Delivery Property pursuant to any
applicable federal or state securities law (including, without limitation, any
such requirement arising under Section 5 of the Securities Act as a result of
such Shares or Share Termination Delivery Property being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or

 

15



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [c86621c8662101.gif]
Share Termination Delivery Property being subject to paragraph (c) of Rule 145
under the Securities Act) (such Shares or Share Termination Delivery Property,
“Restricted Shares”), then delivery of such Restricted Shares shall be effected
pursuant to either clause (i) or (ii) below at the election of Company, unless
Dealer waives the need for registration/private placement procedures set forth
in (i) and (ii) below. Notwithstanding the foregoing, solely in respect of any
Daily Number of Warrants exercised or deemed exercised on any Expiration Date,
Company shall elect, prior to the first Settlement Date for the first Expiration
Date, a Private Placement Settlement or Registration Settlement for all
deliveries of Restricted Shares for all such Expiration Dates which election
shall be applicable to all Settlement Dates for such Warrants and the procedures
in clause (i) or clause (ii) below shall apply for all such delivered Restricted
Shares on an aggregate basis commencing after the final Settlement Date for such
Warrants. The Calculation Agent shall make reasonable adjustments to settlement
terms and provisions under this Confirmation to reflect a single Private
Placement or Registration Settlement for such aggregate Restricted Shares
delivered hereunder.

  (i)  
If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(2) of the Securities Act for the sale by Company
to Dealer (or any affiliate designated by Dealer) of the Restricted Shares or
the exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Restricted Shares by Dealer (or any such affiliate of Dealer).
The Private Placement Settlement of such Restricted Shares shall include
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Restricted Shares by Dealer), opinions and
certificates, and such other documentation as is customary for private placement
agreements, all reasonably acceptable to Dealer. In the case of a Private
Placement Settlement, Dealer shall determine the appropriate discount to the
Share Termination Unit Price (in the case of settlement of Share Termination
Delivery Units pursuant to paragraph (j) above) or any Settlement Price (in the
case of settlement of Shares pursuant to Section 2 above) applicable to such
Restricted Shares in a commercially reasonable manner and appropriately adjust
the number of such Restricted Shares to be delivered to Dealer hereunder;
provided that in no event shall such number be greater than the Maximum Number
of Shares. Notwithstanding the Agreement or this Confirmation, the date of
delivery of such Restricted Shares shall be the Exchange Business Day following
notice by Dealer to Company, of such applicable discount and the number of
Restricted Shares to be delivered pursuant to this clause (i). For the avoidance
of doubt, delivery of Restricted Shares shall be due as set forth in the
previous sentence and not be due on the Share Termination Payment Date (in the
case of settlement of Share Termination Delivery Units pursuant to paragraph
(j) above) or on the Settlement Date for such Restricted Shares (in the case of
settlement in Shares pursuant to Section 2 above).

In the event Company shall not have delivered the full number of Restricted
Shares otherwise applicable as a result of the proviso above relating to the
Maximum Number of Shares (such deficit, the “Deficit Restricted Shares”),
Company shall be continually obligated to deliver, from time to time until the
full number of Deficit Restricted Shares have been delivered pursuant to this
paragraph, Restricted Shares when, and to the extent, that (i) Shares are
repurchased, acquired or otherwise received by Company or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved and (iii) Company additionally
authorizes any unissued Shares that are not reserved for other transactions.
Company shall immediately notify Dealer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (i), (ii) or
(iii) and the corresponding number of Restricted Shares to be delivered) and
promptly deliver such Restricted Shares thereafter.

 

16



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [c86621c8662101.gif]

  (ii)  
If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements, all reasonably acceptable to Dealer. If Dealer, in its
sole reasonable discretion, is not satisfied with such procedures and
documentation Private Placement Settlement shall apply. If Dealer is satisfied
with such procedures and documentation, it shall sell the Restricted Shares
pursuant to such registration statement during a period (the “Resale Period”)
commencing on the Exchange Business Day following delivery of such Restricted
Shares (which, for the avoidance of doubt, shall be (x) the Share Termination
Payment Date in case of settlement in Share Termination Delivery Units pursuant
to paragraph (j) above or (y) the Settlement Date in respect of the final
Expiration Date for all Daily Number of Warrants) and ending on the earliest of
(i) the Exchange Business Day on which Dealer completes the sale of all
Restricted Shares or, in the case of settlement of Share Termination Delivery
Units, a sufficient number of Restricted Shares so that the realized net
proceeds of such sales equals or exceeds the Payment Obligation (as defined
above), (ii) the date upon which all Restricted Shares have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) or
Rule 145(d)(2) (or any similar provision then in force) under the Securities Act
and (iii) the date upon which all Restricted Shares may be sold or transferred
by a non-affiliate pursuant to Rule 144 (or any similar provision then in force)
or Rule 145(d)(2) (or any similar provision then in force) under the Securities
Act. If the Payment Obligation exceeds the realized net proceeds from such
resale, Company shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Trading Day immediately following the
last day of the Resale Period the amount of such excess (the “Additional
Amount”) in cash or in a number of Shares (“Make-whole Shares”) in an amount
that, based on the Settlement Price on the last day of the Resale Period (as if
such day was the “Valuation Date” for purposes of computing such Settlement
Price), has a dollar value equal to the Additional Amount; provided that in no
event shall the number of Make-Whole Shares exceed the Maximum Number of Shares.
The Resale Period shall continue to enable the sale of the Make-whole Shares. If
Company elects to pay the Additional Amount in Shares, the requirements and
provisions for Registration Settlement shall apply. This provision shall be
applied successively until the Additional Amount is equal to zero. In no event
shall Company deliver a number of Restricted Shares greater than the Maximum
Number of Shares.

  (iii)  
Without limiting the generality of the foregoing, Company agrees that any
Restricted Shares delivered to Dealer, as purchaser of such Restricted Shares,
(i) may be transferred by and among Dealer and its affiliates and Company shall
effect such transfer without any further action by Dealer and (ii) after the
period of 6 months from the Trade Date (or 1 year from the Trade Date if, at
such time, informational requirements of Rule 144(c) are not satisfied with
respect to Company) has elapsed after any Settlement Date for such Restricted
Shares, Company shall promptly remove, or cause the transfer agent for such
Restricted Shares to remove, any legends referring to any such restrictions or
requirements from such Restricted Shares upon request by Dealer (or such
affiliate of Dealer) to Company or such transfer agent, without any requirement
for the delivery of any certificate, consent, agreement, opinion of counsel,
notice or any other document, any transfer tax stamps or payment of any other
amount or any other action by Dealer (or such affiliate of Dealer).

 

17



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [c86621c8662101.gif]
If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

  (l)  
Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder, have the “right to acquire”
(within the meaning of NYSE Rule 312.04(g)) Shares upon exercise of any Warrant
hereunder or be entitled to take delivery of any Shares deliverable hereunder,
and Automatic Exercise shall not apply with respect to any Warrant hereunder, to
the extent (but only to the extent) that, after such receipt of any Shares upon
the exercise of such Warrant or otherwise hereunder, (i) the Share Amount would
exceed the Post-Effective Limit, or (ii) Dealer Group would directly or
indirectly beneficially own (as such term is defined for purposes of Section 13
or Section 16 of the Exchange Act and rules promulgated thereunder) in excess of
7.5% of the then outstanding Shares (the “Threshold Number of Shares”). Any
purported delivery hereunder shall be void and have no effect to the extent (but
only to the extent) that, after such delivery, (i) the Share Amount would exceed
the Post-Effective Limit, or (ii) Dealer Group would directly or indirectly so
beneficially own in excess of the Threshold Number of Shares. If any delivery
owed to Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Dealer gives notice to Company that,
after such delivery, (i) the Share Amount would not exceed the Post-Effective
Limit, and (ii) Dealer Group would not directly or indirectly so beneficially
own in excess of the Threshold Number of Shares. Company agrees to use its
reasonable best efforts to seek approval from its shareholders in accordance
with the requirements of NYSE Rule 312.03(c) for the issuance pursuant to the
Transaction of a number of Shares equal to 1.5 times the original Number of
Shares. If Company succeeds in obtaining such approval for such an increase,
then (A) the Maximum Number of Shares shall be automatically increased to 1.5
times the original Number of Shares and (B) the Additional Termination Event in
Section 9(h)(ii)(E) shall no longer be applicable.

  (m)  
Share Deliveries. Company acknowledges and agrees that, to the extent the holder
of this Warrant is not then an affiliate and has not been an affiliate for
90 days (it being understood that Dealer will not be considered an affiliate
under this paragraph solely by reason of its receipt of Shares pursuant to this
Transaction), and otherwise satisfies all holding period and other requirements
of Rule 144 of the Securities Act applicable to it, any delivery of Shares or
Share Termination Delivery Property hereunder at any time after 6 months from
the Trade Date (or 1 year from the Trade Date if, at such time, informational
requirements of Rule 144(c) are not satisfied with respect to Company) shall be
eligible for resale under Rule 144 of the Securities Act and Company agrees to
promptly remove, or cause the transfer agent for such Shares or Share
Termination Delivery Property, to remove, any legends referring to any
restrictions on resale under the Securities Act from the Shares or Share
Termination Delivery Property. Company further agrees that any delivery of
Shares or Share Termination Delivery Property prior to the date that is 6 months
from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect to
Company), may be transferred by and among Dealer and its affiliates and Company
shall effect such transfer without any further action by Dealer. Notwithstanding
anything to the contrary herein, Company agrees that any delivery of Shares or
Share Termination Delivery Property shall be effected by book-entry transfer
through the facilities of DTC, or any successor depositary, if at the time of
delivery, such class of Shares or class of Share Termination Delivery Property
is in book-entry form at DTC or such successor depositary. Notwithstanding
anything to the contrary herein, to the extent the provisions of Rule 144 of the
Securities Act or any successor rule are amended, or the applicable
interpretation thereof by the Securities and Exchange Commission or any court
change after the Trade Date, the agreements of Company herein shall be deemed
modified to the extent necessary, in the opinion of outside counsel of Company,
to comply with Rule 144 of the Securities Act, as in effect at the time of
delivery of the relevant Shares or Share Termination Delivery Property.

 

18



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [c86621c8662101.gif]

  (n)  
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

  (o)  
Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

  (p)  
Maximum Share Delivery. Notwithstanding any other provision of this Confirmation
or the Agreement, in no event will Company be required to deliver more than the
Maximum Number of Shares in the aggregate to Dealer in connection with this
Transaction, subject to the provisions regarding Deficit Restricted Shares

  (q)  
Right to Extend. Dealer may postpone, in whole or in part, any Expiration Date
or any other date of valuation or delivery with respect to some or all of the
relevant Warrants (in which event the Calculation Agent shall make appropriate
adjustments to the Daily Number of Warrants with respect to one or more
Expiration Dates) if Dealer determines, in its commercially reasonable judgment,
that such extension is reasonably necessary or appropriate to preserve Dealer’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions or to enable Dealer to effect purchases of Shares in connection with
its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Dealer were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer.

  (r)  
Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

  (s)  
Securities Contract; Swap Agreement. The parties hereto intend for: (a) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code; (b) a party’s right to liquidate the Transaction and
to exercise any other remedies upon the occurrence of any Event of Default under
the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code; and (c) each payment and delivery of
cash, securities or other property hereunder to constitute a “margin payment” or
“settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

19



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [c86621c8662101.gif]

  (t)  
Early Unwind. In the event the sale of the “Underwritten Securities” (as defined
in the Underwriting Agreement) is not consummated with the Underwriters for any
reason, or if Company fails to deliver to Dealer opinions of counsel as required
pursuant to Section 9(a), in each case by 5:00 p.m. (New York City time) on the
Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date, the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Company shall reimburse Dealer for any costs or
expenses (including market losses) relating to the unwinding of its hedging
activities in connection with the Transaction (including any loss or cost
incurred as a result of terminating, liquidating, obtaining or reestablishing
any hedge or related trading position of Dealer or one or more of its affiliates
in connection with the Transaction). The amount of any such reimbursement shall
be determined by Dealer in its sole good faith discretion. Dealer shall notify
Company of such amount and Company shall pay such amount in immediately
available funds on the Early Unwind Date. Each of Dealer and Company represent
and acknowledge to the other that, subject to the proviso included in this
Section, upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

  (u)  
Payment by Dealer. In the event that (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under Section
5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to Company
an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer owes to
Company, pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an
amount calculated under Section 12.8 of the Equity Definitions, such amount
shall be deemed to be zero.

 

20



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [c86621c8662101.gif]
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.
Very truly yours,

            J.P. Morgan Securities Inc., as agent for
JPMorgan Chase Bank, National Association
      By:   /s/ Michael O’Donovan        Authorized Signatory       
Name: Michael O’Donovan    

Accepted and confirmed as of the Trade Date:
Exterran Holdings, Inc.

             
 
  By:   /s/ J. Michael Anderson     
 
     
   
Authorized Signatory    
 
      Name: J. Michael Anderson    

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 

21